DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B of Figures 9-14 in the reply filed on 10/20/2020 is acknowledged.  Claims 1-20 read on the elected Species B.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claimed limitations the at least one cable extending to the lower frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Independent claims 1, 17, and 20 recite 
an upper frame element securable to an upper leg and a lower frame element securable to a lower leg in lines 2-3, 
Claim 2 recites the flexible support arranged to circumferentially secure about the lower leg in lines 2-3, 
Claim 5 recites the flexible support circumferentially is arranged to fit about the lower leg in lines 3-4, 
a femoral shell arranged to secure to an anterior side of the upper leg, and a tibial shell arranged to secure to an anterior side of the lower leg, the upper frame element arranged to secure to a posterior side of the upper leg and the lower frame element arranged to secure to a posterior side of the lower leg. 
Dependent claims 3-4, 6-12, 14-16 and 18-19 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.
Applicant should utilize “adapted to” or “capable of” language to avoid this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (U.S. Patent No. 5,891,061).
Regarding independent claim 1, Figure 1 illustrates applicant’s claimed device (10) comprising:
an upper frame element (20, see interpretation) securable to an upper leg (column 5 lines 30-31 discloses the device 10 could be applied to a patient’s leg);
a lower frame element (see interpretation in illustration) securable to a lower leg (column 5 lines 30-31 discloses the device 10 could be applied to a patient’s leg);
a hinge assembly (18, column 4 lines 54-57) connecting the upper and lower frame elements (20);

[AltContent: textbox (a femoral shell located on anterior side of the upper leg)]













Regarding claim 2, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims, wherein the base shell (22) is secured onto a flexible support (22) coupling the base shell (22) to the lower frame element (see interpretation in illustration), the flexible support (22) arranged to circumferentially secure about the lower leg (Figure 1 illustrates flexible support wrapping around the limb, threading through D-shape rings on both sides of limb).
Regarding claim 3, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims, wherein the flexible support (22) includes a posterior main support extending beyond (Figure 1 illustrates flexible support 22 extending beyond lateral sides of base shell footprint as the lateral sides of the flexible support, Figure 1 illustrates posterior main portion being exposed) a footprint of the base shell (22).
Regarding claim 4, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims, wherein the flexible support (see interpretation in illustration) includes a lower portion (see interpretation in illustration) extending downwardly from the posterior main support to lateral and medial portions of the lower frame element.
Regarding claim 5, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims, wherein the flexible support includes side strap portions extending to lateral and medial portions of the lower frame element to form a strap with the posterior main support so the flexible support circumferentially is arranged to fit about the lower leg (Figure 1 illustrates the flexible support wrapping around 
Regarding claim 6, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims, wherein the side strap portions secure to the lower frame element at the lateral and medial portions, and the flexible support extends along an inside portion of the lower frame element (see Figure 1).
Regarding claim 11, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims, further comprising upper and lower struts (see interpretation in illustration) connecting to the upper and lower frame elements (see Figure 1), respectively, the upper and lower struts securing to the hinge assembly (18) and spacing the upper and lower frame elements apart from one another.
Regarding claim 13, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims, further comprising a femoral shell (see interpretation in illustration) arranged to secure to an anterior side of the upper leg, and a tibial shell (see interpretation in illustration) arranged to secure to an anterior side of the lower leg, the upper frame element arranged to secure to a posterior side of the upper leg (see Figure 1) and the lower frame element arranged to secure to a posterior side of the lower leg (see Figure 1).
Regarding claim 14, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims, wherein the femoral shell is located between the upper frame element and the hinge assembly (18), and the tibial shell is located between the hinge assembly (18)and the lower frame element (see annotated Figure 1).
Regarding claim 15, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims,  wherein the upper frame element is arranged to apply a first force onto the posterior side of the upper leg (upon placement of the first frame element on the posterior side of the leg yields a first force applied thereon), the dynamic tension system is arranged to apply a second force to the posterior side of the lower leg (dynamic tension system 100 applies a second force to the posterior side of lower leg upon adjustment on the knob 138), and the femoral shell is arranged to apply a third force to counteract the first and second forces and is oriented to be directed oppositely to the first force (the force exerted on femoral shell counteracts the first and second forces as they are necessary to counterbalance thereof in order to create therapeutic effect on the limb tissue).
Regarding claim 16, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device (10) comprising all features as recited in these claims,  wherein the dynamic tension system is arranged to apply a fourth force onto the posterior side of the lower leg, the femoral shell is arranged to apply a fifth force to the anterior side of the upper leg, and the tibial shell is arranged to apply a sixth force on the anterior side of the lower leg and is oriented oppositely to the fourth force (forces applied by the components of orthopedic device deems opposite to the forces exerted by dynamic tension system in order to create therapeutic effective on the limb tissue).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (U.S. Patent No. 5,891,061) in view of Ingimundarson (U.S. Patent Application Publication No. US 2013/0110020 A1).
Regarding claim 12, Kaiser reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims.
Kaiser orthopedic device does not further comprising a guide secured to the lower strut, the guide having a channel directing the at least one cable from a direction generally perpendicular to a longitudinal extension of the lower frame element proximate the lower strut and toward the hinge assembly.
However, Figure 3 in Ingimundarson teaches an analogous orthopedic device (10) comprising a guide (32) secured to the lower strut (19), the guide (32) having a channel directing cable (24) from a direction generally perpendicular to a longitudinal extension of the lower frame element (18) proximate the lower strut (19) and toward the hinge (20).
One of ordinary skill in the art would have recognized that a cable in both Kaiser and the Ingimundarson extends non-linearly from the hinge assembly to the lower frame element.
Therefore, it would have been obvious to one of ordinary skill in the art to install a guide having a channel, taught by Ingimundarson, as such guide receiving the cable therein to be .

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts does not disclose a hinge plate including an opening for receiving the at least one cable and a slot arranged to receive an anchored portion of the at least one cable, the slot located between first and second pins belonging to the hinge assembly and connecting to upper and lower struts, respectively, the upper and lower struts connecting to and separating the upper and lower frame elements in combination with all features recited in independent claim 1.
Claims 17-20 are allowed.
Regarding independent claims 17 and 20, the prior arts does not disclose a hinge plate including an opening for receiving the at least one cable and a slot arranged to receive an anchored portion of the at least one cable, the slot located between first and second pins belonging to the hinge assembly and connecting to the upper and lower struts, respectively, such that the at least one cable does not extend upwardly past the hinge plate, in combination with all features recited in respective independent claims.
Regarding dependent claims 18-19, they are allowable due to their dependencies on independent claim 17.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Figure 2 in Kaiser of U.S. Patent No. 5,891,061 does not illustrates claimed limitations a slot arranged to receive an anchored portion of the at least cable, the slot located between the first and second pins (46, 38). Figure 2 illustrates post (46) received in opening (52) and pin (38) received in recess (40).  There is no claimed slot located between the first and second pins (46, 38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMTU T NGUYEN/Examiner, Art Unit 3786